DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed January 8th, 2021 has been entered. Claims 1-9 and 12-14 are pending. Claims 1-2 and 12-13 have been amended and claims 10-11 have been canceled by the Applicant. Applicant’s amendments to the claims have overcome the objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, KR101777614 in view of Asahi et al, US 4780579 [Asahi] and further in view of Gerving et al, US 9129761 [Gerving].
Regarding claim 1, Jin discloses (figs. 3-9) a small circuit breaker, comprising:
a fixed contact carrier (40) having a fixed contact (41); and

a housing (20, 25) configured to accommodate therein the fixed contact carrier (40) and the movable contact carrier (42),
where an outlet (holes at left side of cover) is formed at one side of the housing (20, 25), where no arc chamber is provided on a virtual line extended to the arc outlet (holes at left side of cover).
Jin fails to explicitly disclose where an arc guiding portion extended to a direction opposite to the fixed contact carrier and towards the arc outlet so as to guide an arc generated when the movable contact is separated from the fixed contact is provided at an end of the movable contact carrier, and connected to the movable contact, and
wherein the arc guiding portion is configured to be moved in a direction away from the fixed contact carrier when the movable contact is separated from the fixed contact.
Asahi discloses (fig.1) a similar circuit breaker (40) where an arc guiding portion (labeled in fig.1, below) extended to a direction opposite to a fixed contact carrier (13) and towards an arc outlet (1b) so as to guide an arc generated when a movable contact (labeled in fig.1, below) is separated from the fixed contact (14) is provided at an end of the movable contact carrier (12), and
where the arc guiding portion (labeled in fig.1, below) is configured to be moved in a direction away from the fixed contact carrier (13) when the movable contact (labeled in fig.1, below) is separated from the fixed contact (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact carrier of Jin with the teaching of the contact carrier of Asahi, thereby providing an arc guiding portion integral with the movable contact carrier, thus expeditiously removing the arc away from the contact points towards the vent openings, thus limiting arc damages to the contact points the of the circuit breaker.

Gerving discloses (fig. 3) a switching device (1) where an arc-guiding portion (41, 42) on a movable contact carrier (15) is connected to a movable contact (18’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact carrier of Jin with the teaching of the contact carrier of Gerving, thereby providing an arc guiding portion integral with the movable contact, thus expeditiously removing the arc away from the contact points, thus limiting arc damages to the contact points the of the circuit breaker.
		
    PNG
    media_image1.png
    288
    366
    media_image1.png
    Greyscale

Regarding claim 2, JIn, Asahi and Gerving further discloses where the arc-guiding portion (labeled in fig. 1, above) includes:
a first extension portion (labeled in fig. 1, above) extended horizontally from the movable contact carrier (12) and connected to the movable contact (Gerving, 18’); and
a second extension portion (labeled in fig. 1, above) extended from an end of the first extension portion (labeled in fig. 1, above), with a predetermined angle (labeled in fig. 1, above) with the movable contact carrier (12).

Regarding claim 4, Gerving further discloses where a movable contact carrier (15) and the arc-guiding portion (41, 42) are integrally formed with each other.
Regarding claim 7, Asahi further discloses where the arc-guiding portion (labeled in fig. 1, above) includes:
a first extension portion (labeled in fig. 1, above) extended in parallel with the fixed contact carrier (13), in a contacted state between the fixed contact (14) and the movable contact (labeled in fig1l, above); and
a second extension portion (labeled in fig. 1, above) extended from an end of the first extension portion (labeled in fig. 1, above), with a predetermined angle (labeled in fig. 1, above) with the first extension portion.
Regarding claim 8, Asahi further discloses where the predetermined angle (labeled in fig. 1, above) is within a range of 90°~ 180°.
Regarding claim 12, Jin in view of Asahi further disclose where the predetermined angle (labeled in fig.1, above) is determined so that the arc outlet (holes at left side of cover) is positioned on a virtual line extended from the second extension portion angle (labeled in fig.1, above), in a contacted state between the fixed contact (41) and the movable contact (43).
Regarding claim 13, Jin in view of Asahi further disclose where the predetermined angle (labeled in fig.1, above) is determined so that the arc outlet (holes at left side of cover) is positioned on a virtual line extended from the second extension portion (labeled in fig.1, above), in a state that the fixed contact (41) and the movable contact (43) are separated from each other.

.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Asahi and Gerving and further in view of Lee US. 6713702.
Regarding claim 5, Jin, Asahi and Gerving fail to explicitly disclose wherein the movable contact carrier and the arc-guiding portion are formed of an elastic material.
Lee discloses (figs. 5A-5B) a movable contact carrier (5a) and an arc guiding portion (portion following, 52a) formed of an elastic material [abs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movable contact carrier of Jin with the teaching of the movable contact carrier of Lee, thereby providing a switch that con accommodated dimensionally electrical equipment.
Regarding claim 6, Lee further discloses where the movable contact carrier (5a) is bent at a predetermined angle when a movable contact (52a) and a fixed contact come (4a) in contact with each other, and where the movable contact carrier (5a) becomes flat when the movable contact (52a) and the fixed contact (4a) are separated from each other.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, Asahi and Gerving and further in view of Fasano, US 5744772.
Regarding claim 9, Jin, Asahi fail to disclose wherein the movable contact carrier and the arc-guiding portion are formed of a material of a magnetic substance.
Fasano discloses (fig.1) a circuit breaker where a movable contact carrier (30) and an arc guiding portion (30b) are formed of a material of a magnetic substance [col. 4, lines 4-5].

Response to Arguments
Applicant's arguments filed January 8th, 2021 were fully considered. All relevant arguments have been addressed in the new rejections, above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833